Citation Nr: 1236464	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for a bilateral hearing loss disability.

3.	Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.	Entitlement to an evaluation in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A February 2009 rating decision denied entitlement to service connection for tinnitus and bilateral hearing loss as well as entitlement to an increased evaluation for PTSD.  A February 2010 rating decision denied entitlement to service connection for hypertension.  The Veteran and his wife testified at a Board hearing at the RO in Boston, Massachusetts in September 2012.  This transcript has been associated with the file.

The Board notes that in his September 2007 Notice of Disagreement the Veteran raised the issue of entitlement to an earlier effective date for the grant of service connection for his PTSD.  However, this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The issues of entitlement to service connection for hypertension and entitlement to an increased evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.	The Veteran's tinnitus is related to service.

2.	The Veteran's bilateral hearing loss disability is related to service.
CONCLUSIONS OF LAW

1.	The Veteran's tinnitus is related to service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2011).

2.	The Veteran's bilateral hearing loss disability is related to service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for tinnitus and a bilateral hearing loss disability, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).

The results of the December 2007 VA examination indicate the Veteran currently has a bilateral hearing loss disability for VA purposes and was reported to suffer from tinnitus as well.  38 C.F.R. § 3.385.  The Veteran is also in receipt of the Vietnam Service Medial with One Bronze Star and it is noted that he participated in operations aboard the U.S.S. Boston from April 1967 to September 1967 which were considered to take place in a combat zone.  See October 1967 Vietnam Service Medal issuing report.  As such, the Board will concede the Veteran has combat service.  The Veteran's description of his in-service noise exposure is consistent with the duties performed and combat noted on the U.S.S. Boston.  Accordingly, the Board readily accepts these statements as sufficient evidence that he was exposed to loud noise during service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Furthermore, the Board observes that the RO has been unable to locate the Veteran's service treatment records.  A January 2009 formal finding of unavailability noted that the RO had contacted the National Personnel Records Center on numerous occasions, as well as the Records Management Center, but the service treatment records could not be located.  The Veteran was informed of this, but does not appear to have additional records to submit.  Inasmuch as the Veteran was not at fault for the loss of the missing records, VA is under heightened obligation to assist the Veteran in the development of his claim.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran was afforded a VA examination in December 2007 for his tinnitus and bilateral hearing loss.  At this examination he reported his tinnitus had existed since service and still occurred.  He also reported in-service he was exposed to gunfire and pneumatic hammer noise with the occasional use of ear protection.  He did have some occupational noise exposure post-service, working for the Department of Public Works; however he indicated he had worn hearing protection at this time.  He denied recreational noise exposure.  

The Veteran was diagnosed with tinnitus and sensorineural bilateral hearing loss.  The examiner stated she could not provide an opinion as to whether the Veteran's tinnitus and bilateral hearing loss disability were related to service because she did not have any service treatment records to review.  

At the Veteran's September 2012 Board hearing the Veteran testified that his ship came under attack while he was stationed on it.  He also testified that while on the U.S.S. Boston thousands of rounds of five and eight inch shells were fired against targets in North and South Vietnam and the ship came under friendly fire as well.  

The Veteran is competent to report exposure to loud noises while stationed aboard the U.S.S. Boston and that his tinnitus and hearing loss began on active duty.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's statements of noise exposure while in-service and complaints of tinnitus and bilateral hearing loss beginning in-service have been deemed credible, as they are consistent with his service aboard the U.S.S. Boston, notwithstanding the fact that there is no official record of such occurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).  Furthermore, there is no evidence to the contrary that the Veteran's tinnitus and hearing loss began in-service and have continued since separation from service.  As such, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

The Veteran contends that his PTSD warrants an evaluation in excess of 50 percent.  At his September 2012 Board hearing the Veteran's representative also clarified that it was the Veteran's contention that his hypertension was secondary to his service-connected PTSD.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

There is evidence in the claims file which indicates that the Veteran has been treated regularly at the VA Medical Center (VAMC) for his PTSD.  However, these records are not currently associated with the claims file.  The September 2012 statement from the Veteran's VA psychologist also indicated that he had previously received private treatment for his PTSD.  These records also are not in the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, VA must undertake efforts to acquire such documents; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  The RO should also attempt to locate all private treatment records the Veteran has identified.

Finally, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran's most recent VA examination for his PTSD was in July 2008.  While he has provided statements more recently, in September 2012, from his VA treatment providers, it does not appear he has had a VA examination for compensation purposes in over 4 years.  As such on remand the Veteran should be afforded a new VA examination for his PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a new release form and obtain all outstanding treatment records from any private treatment provider.  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran and his representative that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2).

3.	Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should review the record and examine the Veteran.  In addition to the other information provided in the examination report, the examiner should opine whether it is at least as likely as not that the Veteran's hypertension was caused or chronically worsened (aggravated) by his service-connected PTSD.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why such an opinion cannot be rendered.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  

	In addition to the other criteria, the examiner should specifically offer an opinion as to whether it is at least as likely as not that the Veteran's PTSD causes marked interference with his employment or, in the alternative, renders him unable to secure or maintain substantially gainful employment.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, (s)he should clearly and specifically so specify in the examination report, with an explanation as to why.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).  

5.	After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


